DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Double Patenting
Legal Basis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Rejection
Claims 1–7 and 14–23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 11,109,150. Though the claims are not identical, they are not patentably distinct.
Claims 24–29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 11,109,150 in view of US Patent Application Publication 2017/0064438 (published 02 March 2017) (“Wilk”). Though the claims are not identical, they are not patentably distinct.
Claims 1–7 and 14–29 are patentably indistinct from the claims of the ‘150 Patent. The following table illustrates the correspondence between claim 1 of this Application and claim 1 of the ‘150 Patent.
This Application
The ‘150 Patent
1. An audio speaker comprising:
1. An audio speaker comprising:
a housing defining a back volume behind a speaker driver,
a housing defining a back volume behind a speaker driver,
wherein the speaker driver can convert an electrical audio signal into a sound so that the sound can propagate through a gas in the back volume; and
wherein the speaker driver can convert an electrical audio signal into a sound so that the sound can propagate through a gas in the back volume; and
a porous acoustically active coating deposited on at least one interior surface of the back volume,
a highly porous acoustically active coating deposited on at least one interior surface of the back volume,
the porous acoustically active coating including convex particles connected by concave connectors,
wherein the highly porous acoustically active coating comprises an irregular matrix of connected particles.
[2.] The audio speaker of claim 1 wherein the particles have convex shapes and are connected by concave connectors.
the convex particles and concave connectors [of the porous acoustically active coating] being made of a binder and an adsorptive substance.
the highly porous coating including a binder and an adsorptive substance;

Table 1
The table above shows that claim 1 of this Application is broader in scope than claims 1 and 2 of the ‘150 Patent. For these reasons, the claims are not patentably distinct. 
This Application
The ‘150 Patent
1
1 + 2
2
3
3
4
4
5
5
6
6
7
7
8
14
16 + 23
15
17
16
18
17
19
18
20
19
21
20
22
21
24
22
25
23
26
24
1 + 2 + Wilk1
25
3 + Wilk
26
4 + Wilk
27
7 + Wilk
28
8 + Wilk
29
1 + 2 + Wilk

Table 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 571-272-2957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

8/26/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Patent Application Publication 2017/0064438 (describing a base mobile phone that has a display and a processor programmed to drive a speaker to reproduce audio with the speaker. It would have been obvious to simply implement Wilk’s speaker with the speaker claimed in the ‘150 Patent.)